     Case 3:20-cv-00050-M Document 50 Filed 04/27/20                   Page 1 of 3 PageID 333



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

E.S., an individual                                     §
                                                        §
        Plaintiff,                                      §
                                                        §
v.                                                      §         CIVIL NO. 3:20-cv-0050-S
                                                        §
BEST WESTERN INTERNATIONAL,                             §
INC.; MARRIOTT INTERNATIONS,                            §
INC.; EXTENDED STAY AMERICA,                            §
INC.; G6 HOSPITALITY, LLC;                              §
WYNDHAM HOTELS AND RESORTS,                             §
INC.; AND CHOICE HOTELS                                 §
INTERNATIONAL, INC.                                     §
                                                        §
                                                        §
        Defendants.                                     §


DEFENDANT G6 HOSPITALITY LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR
     PROTECTIVE ORDER AND LEAVE TO PROCEED ANONYMOUSLY

        Defendant G6 Hospitality LLC (“G6”), by and through its undersigned counsel, hereby

joins in and adopts the positions set forth in Defendant Wyndham Hotels & Resorts, Inc.’s

March 5, 2020 response [Dkt. 30] to Plaintiff E.S.’s Motion for a Protective Order and Leave to

Proceed Anonymously [Dkt. 4].



                                              By: /s/ Isabel A. Crosby
                                                  Isabel A. Crosby
                                                  Texas Bar No. 24050226
                                                  DLA PIPER LLP (US)
                                                  1900 North Pearl Street Suite 2200
                                                  Dallas, TX 75201
                                                  Telephone: 214.743.4500
                                                  Facsimile: 972.813.6265
                                                  Email: Isabel.Crosby@us.dlapiper.com



Defendant’s G6 Hospitality LLC’s Response to Plaintiff’s Motion
for Protective Order and Leave to Proceed Anonymously                                        Page 1
   Case 3:20-cv-00050-M Document 50 Filed 04/27/20                  Page 2 of 3 PageID 334



                                                  Angela C. Agrusa (pro hac vice application
                                                  pending)
                                                  California Bar No. 131337
                                                  Shannon E. Dudic (pro hac vice application
                                                  pending)
                                                  California Bar No. 261135
                                                  DLA PIPER LLP (US)
                                                  2000 Avenue of the Stars
                                                  Suite 400 North Tower
                                                  Los Angeles, CA 90067-4704
                                                  Tel: 310.595.3000
                                                  Fax: 310.595.3300
                                                  Email Angela.Agrusa@us.dlapiper.com
                                                  Email: Shannon.Dudic@us.dlapiper.com

                                                   Attorneys for Defendant G6 HOSPITALITY LLC




Defendant’s G6 Hospitality LLC’s Response to Plaintiff’s Motion
for Protective Order and Leave to Proceed Anonymously                                      Page 2
   Case 3:20-cv-00050-M Document 50 Filed 04/27/20                  Page 3 of 3 PageID 335



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of April, 2020 I electronically filed the foregoing

document using the CM/ECF system, which will send notification of such filing to all registered

participants.




                                                /s/ Isabel Crosby




Defendant’s G6 Hospitality LLC’s Response to Plaintiff’s Motion
for Protective Order and Leave to Proceed Anonymously                                    Page 3
